April 6, 2017 Dreyfus Family of Funds Supplement to Current Prospectuses of Funds Offering Class A and Class C Shares Effective April 10, 2017, the following information supplements and supersedes and replaces any contrary information contained in the section of the fund ’ s Prospectus entitled “ Shareholder Guide — Choosing a Share Class — Sales Charge Reductions and Waivers ” and “— CDSC Waivers ” : Choosing a Share Class The fund is designed primarily for people who are investing through third party intermediaries that have entered into selling agreements with the fund
